Title: From Thomas Jefferson to James Wilkinson, 11 September 1808
From: Jefferson, Thomas
To: Wilkinson, James


                  
                     Sir 
                     
                     Monticello Sep. 11. 08
                  
                  Your two favors of the 1st. inst. are recieved. I am sensible that it is highly improper & dangerous to permit citizens without license, to go into the Indian country in the way that mr Glass has done: & I think the 2d. 3d. & 4th. sections of the Indian intercourse law (extended subsequently to Louisiana) would be applicable to his case. but as this may be doubted, & the penalties are totally inadequate, I believe it would be better to use this fact as a ground for Congress to give us more effectual prohibitive powers.
                  I inclosed your papers respecting the secret service disbursements to Genl. Dearborne, as I informed you. I think it very probable he may suppose a more detailed enquiry into particulars as necessary for his government & justification. it is a case in which it is impossible for me to act in the first instance. as we shall all probably be at the seat of government about this day three weeks, the matter can then be taken up without further delay. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               